Citation Nr: 1754506	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-04 916	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for a left hip disability.

2.  Entitlement to extension of a temporary total rating beyond January 31, 2011, for convalescence required as a result of left hip surgery undergone on October 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to September 2004 and from April 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Houston, Texas.

In the August 2012 rating decision on appeal, the RO granted a temporary total rating for the Veteran's left hip disability for a period of convalescence following October 2010 surgery.  The total rating was assigned from the date of surgery until January 31, 2011, and a 30 percent rating was assigned effective February 1, 2011.  In March 2013, the Veteran filed a notice of disagreement (NOD) with the August 2012 decision, and in a November 2013 statement of the case (SOC), the RO explained why a rating higher than 30 percent was not warranted for the period beginning February 1, 2011.  In January 2014, the Veteran perfected an appeal with respect to all issues addressed in the SOC.  However, in a June 2016 supplemental statement of the case (SSOC), the RO explained that it had determined the Veteran's NOD, instead, had only appealed the issue of the length of the period for which a total rating had been assigned.  As such, in July 2016, the RO certified only this issue to the Board.

Upon review of the foregoing, because VA has led the Veteran to believe appeals were perfected for both issues addressed in the August 2012 rating decision, the Board has determined that both issues reflected on the title page, above, are before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at her local RO.  A transcript of the hearing has been associated with the record.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew her appeal with respect to the issue of entitlement to a rating higher than 30 percent for a left hip disability.

2.  The evidence is at least in equipoise as to whether the Veteran's October 14, 2010, left hip surgery resulted in severe postoperative residuals, including the need to use crutches, which necessitated convalescence until May 31, 2011.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a rating higher than 30 percent for a left hip disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§  20.202, 20.204 (2017).

2.  The criteria for an extension of a temporary total rating from February 1, 2011, to May 31, 2011, based on the need for convalescence following October 2010 left hip surgery, have been met.  38 C.F.R. § 4.30 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claim for an increased rating

The Board notes that it may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

At the Veteran's October 2016 hearing before the undersigned, the Veteran's representative unequivocally stated that if the issue of entitlement to a rating higher than 30 percent for the Veteran's left hip disability were considered to be on appeal, it should be withdrawn.  Subsequently, in signed October 2016 correspondence, the Veteran and her representative requested her appeal be withdrawn with respect to this issue. 

Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  The Board does not have jurisdiction to review the appeal regarding this issue, and the claim is dismissed.

Claim for extension of a temporary total evaluation

Duty to Assist

In this decision, the Board grants the claim of entitlement to an extension of a temporary total rating.  Therefore, no discussion of VA's duties to notify and assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

A total rating will be granted following hospital discharge, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Following the temporary total disability rating, the disability will be rated by the appropriate schedular evaluation.  38 C.F.R. § 4.30 (2017).

The total rating will be followed by an open rating reflecting the appropriate schedular evaluation.  A total rating may be extended as follows: (1) extensions of 1, 2, or 3 months may be made beyond the initial 3 months under all three provisions identified above; and (2) extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under only the "surgery with severe postoperative residuals" and "immobilization by cast" provisions.  See 38 C.F.R. § 4.30 (b) (2017).

The Court has held that convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery is "the act of regaining or returning toward a normal or healthy state."  See Felden v. West, 11 Vet. App. 427, 430 (1998).

Background and Analysis

The Veteran has been service connected for a left hip disability since June 2005.  She underwent a left femoroacetabular impingement procedure in October 2010, and in the August 2012 rating decision on appeal, a temporary total rating was assigned from October 14, 2010, the date of the surgery, to January 31, 2011.

At her October 2016 hearing, the Veteran and her representative made clear she was seeking an extension of the temporary total rating on the basis that it took her until June 2011 to recover from the October 2010 surgery.  The Veteran testified that her convalescence took so long because the hip joint bears a lot of weight and motion.  She also explained there were some issues with her incision site, which healed slower than normal and kept reopening because of its placement across her groin and hip, which was affected by any walking, pivoting, or other movement.  The Veteran recalled that for the first three months after surgery, she used a wheelchair, and that after that point, she switched to crutches.  The Veteran then referenced some confusion which took place with regard to her attempts to have her period of convalescence extended at the local VA level.  This involved an inability to locate a letter written by her physician in support of her need for extended convalescence.
 
Subsequent to the hearing, an October 2016 letter authored by the Veteran's cousin, C.A., was received by VA.  C.A. recalled that the Veteran underwent hip surgery in October 2010, and that following the surgery, she lived with C.A. and her family in order to receive the utmost care that could be provided during her recovery.  C.A. recalled the Veteran mainly used a wheelchair to move around for three or four months following surgery, and that her activities were limited but included intensive physical therapy.  For the next three to four months, C.A. recalled that the Veteran used crutches to get around and still required some assistance with restroom and hygiene needs.

Physical therapy notes for the relevant period show the Veteran intermittently received physical therapy.  During this period, the Veteran reported being able to jog on occasion, but she also continued to report pain which ranged from minimal to significant, as well as stiffness, soreness, tightness, and a popping sensation on at least one occasion.

After a careful review of the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran had severe postoperative residuals, to include the need to use crutches, for the period from February 1, 2011, to May 31, 2011.  In this regard, the Board notes that the Veteran's physical therapy notes show she did not attend physical therapy every day.  Instead, she attended sessions every few days or, on some occasions, every week.  As such, the Board is left to rely on the lay statements of the Veteran and her cousin in determining the status of the Veteran's recovery during this period.  In sum, the evidence shows that for the period from February 1, 2011, to May 31, 2011, although the Veteran was able to accomplish some physical therapy goals, to include occasional jogging, she continued to struggle with pain and other symptoms which required at least the occasional use of crutches, as well as assistance with her daily activities.

Accordingly, having resolved all reasonable doubt in favor of the Veteran, the Board finds the Veteran's temporary total rating for convalescence following her October 2010 surgery should be extended until May 31, 2011, but no later.  In this regard, a review of the Veteran's October 2016 hearing testimony establishes that her position was that she required convalescence until June 2011.  This timeline is consistent with that recalled by the Veteran's cousin, C.A.  As such, the Board has determined the temporary total rating for convalescence should not extend beyond May 31, 2011.


ORDER

The appeal as to entitlement to a rating higher than 30 percent for a left hip disability is dismissed.

Entitlement to an extension of a temporary total rating based on the need for convalescence for the period between February 1, 2011, and May 31, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


